Citation Nr: 1735138	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-08 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), type II (DM II), to include  secondary to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from May 1974 to August 1994.

Historically, the Veteran filed a claim for service connection for DM II in January 2001.  In an April 2002 rating decision, the RO denied the claim.  Although notified of the denial, the Veteran did not initiate.   
 
This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter allia, denied a claim for service connection for DM II.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012. 

In March 2016, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In May 2016, the Board characterized the claim on appeal as a request to reopen the previously denied claim, reopened the claim, and remanded the reopened claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC denied the claim (as reflected in a February 2017 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  There is no evidence or allegation that DM II manifested during service, or within the first post service year, or that the disability is otherwise medically-related to service; the only medical opinion to address the relationship, if any, between the DM II diagnosed 4 to 5 years after service and service weighs against the claim. 

3.  The most persuasive medical opinion evidence of record weighs a finding that there exists a  medical relationship, or nexus, between DSM II  and any service-connected disability(ies)-specifically, hypertension (HTN) and/or  obstructive sleep apnea (OSA), as alleged. 


CONCLUSION OF LAW

The criteria for service connection for DM II, to include as due to service-connected disability(ies), are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(f), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a February 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the February 2009 letter meets the VCAA's timing and content of notice requirements.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to develop the claim, to include obtaining or to assisting in obtaining all relevant medical evidence relevant to the matters herein decided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and an October 2016 VA examination report.  Also of record, and considered in connection with the claim, is the transcript of the Board hearing, and various written statements provided by the Veteran, and by his representative, on his behalf.  There is no evidence or argument as to any deficiency in the assistance provided.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As for the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  During the hearing, the undersigned identified the claim on appeal.  In addition, information was elicited regarding the  symptoms of and treatment for the disability and d why it was believed that his current disabilities were a result of or incurred during service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was further developed, and additional evidence.   The hearing was legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010), 

The Board is also satisfied that the AOJ has complied with its May 2016 remand directives as they pertain to the claim for service connection for DM II, to include as secondary to service-connected disability(ies).  See Stegall, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required). See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, as directed by the Board, the AOJ obtained outstanding VA records, invited the Veteran to identify, or provide records from, any additional sources of treatment (none in addition to records provided during the hearing were identified or provided)., and, in November 2016, an addendum opinion was obtained.  Moreover, after receipt of the addendum opinion, and additional VA and private records, the AOJ readjudicated the claim, as directed (as reflected in the February 2017 supplemental SOC (SSOC)).  

Under these circumstances, the Board finds that that no further action in this regard is required.  The Board finds also finds that VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159
(c).

Accordingly, the Board finds that d there is no prejudice to the Veteran in the Board proceeding to a decision on the remaining claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999).

Service connection may be presumed for certain chronic diseases, including DM II, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Federal Circuit has clarified that establishing service connection on the basis of continuity of symptoms (in lieu of a medical opinion) is limited to diseases listed in 38 C.F.R. § 3.309(a).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(B) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in the above, the Board finds that the claim for service connection for DM II, to include on a secondary basis, must be denied.

Service treatment records reflect no complaints, findings or diagnosis pertinent to DM II.  The May 1974 entry report of medical examination reflects a normal physical clinical evaluation with normal blood work noted.  The October 1993 report of medical examination also reflects a normal physical clinical evaluation with normal blood work noted.  

On March 2002 VA  examination, the examiner noted that the Veteran's HTN began when he was stationed in Alaska in 1988 and that he developed DM II in 2000.  The Veteran reported that Dr. J.A.L. told him that his DM II was caused by his HTN.  The examiner opined that there was no currently recognized causative relationship between DM and HTN in the medical literature.  The examiner stated that these conditions seem to be frequently associated, but there seemed to be no specific causal relationship between the two in either direction.  The examiner further reported that it seemed that the people who have one were more vulnerable to the other disease as well.  The examiner noted that he attempted to contact Dr. J.A.L. and asked the Veteran to have Dr. J.A.L. contact him. 

In February 2009, the Veteran submitted a list of online health-related articles and journal excerpts that purportedly addressed the incidence of DM and hypertension and DM and OSA together.  

In November 2011, the Veteran underwent a VA examination, at which time the examiner noted that the date of diagnosis for his DM II was November 1999.  The examiner opined that his DM was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected HTN.  The examiner reported that DM could cause HTN if it affects the kidneys; however, there was no known evidence for a causal relationship showing that HTN or treatment of HTN caused or aggravated DM.  

In an August 2013 correspondence letter from Dr. C.S. addressing the Veteran's OSA, he reported that the Veteran was diagnosed with DM within a few years of his retirement.  Dr. C.S. opined that untreated OSA may cause or exacerbate DM.

In a January 2016 correspondence letter, Dr. J.A.L. opined that the correlation between OSA and DM has been well proven.  The examiner further reported that OSA was directly associated with changes to glucose metabolism during sleep and placed patients at a much higher risk of the development of DM II.  

During his March 2016 Board hearing, the Veteran testified that he was diagnosed with HTN in 1987 and he believed that his DM was due to his HTN.  He explained that he was told by his physician to exercise to help control his DM, but he could not exercise due to his HTN.  He further reported that that he was diagnosed with DM one year after he retired from service.  He reported that his doctor mentioned that his DM was connected with his OSA and his HTN.  

In November 2016, an addendum medical opinion was provided by the November 2011 VA examiner., in which he stated that the Veteran's DM was less likely than not (less than 50 percent probability) incurred in service, or the result of his HTN or  OSA.  The examiner explained that the Veteran's entry examination in May 1974 did not mention a DM condition, and the Veteran's weight at that time was 134 pounds (body mass index (BMI) was 24.1, normal).  There was no diagnosis of DM during service, and the service exit examination in October 1993 did not mention DM or complaints.  The examiner noted that the Veteran's weight at the exit of his service was not available, but at the initial VA examination post service in February 1995, he weighed 176 pounds (BMI was 31.2, obese).  The last available blood glucose measurement prior to service exit was 100 (normal) on September 30, 1993.  In November 1999, more than five years after leaving active service, the Veteran was diagnosed with DM II, and began oral treatment.  The examiner reported that by that time, he weighed 192 pounds (BMI 34.0, obese).  The examiner stated that the Veteran's last primary care visit in May 2016 noted good control of his diabetes, with no complications.  His most recent laboratory work in May 2016 revealed normal kidney function.  

Thus, on the matter of the relationship between DM II and service, the examiner opined that based on normal blood glucose just prior to exit of service, the absence of DM during active service or within five years of discharge, and the absence in service of complaints suggestive of untreated DM, the Veteran's DM condition less likely than not began during his active service.  

On the matter of whether the Veteran's DM II was caused or aggravated (worsened beyond natural progression) by one or more service-connected disabilities, to include OSA and/or HTN, the examiner noted that he had reviewed the records available in VBMS, including Dr. J.A.L.'s letter, Dr. C.S.'s letter, several internet articles submitted by the Veteran, and the November 2011 VA examiner's opinions.  The examiner noted that the Veteran's entrance examination in May 1974 did not mention DM, OSA, or HTN. The examiner, again, noted that the Veteran's weight at entrance was 134 pounds (BMI 24.1, normal).  The examiner reported that approximately around 1988 while the Veteran was in service, he began treatment for HTN. 

The examiner again noted that the Veteran's weight at discharge was not available, but the initial VA examination post service in February 1995 noted that he weighed 176 pounds (BMI 31.2, obese).  The last available blood glucose measurement prior to discharge was 100 (normal) in September 1993.  In November 1997, a sleep study diagnosed the Veteran with severe OSA and recommended treatment with CPAP.  In November 1999, the Veteran was diagnosed with DM, II and began oral treatment.  The Veteran's last primary care visit in May 2016 noted good control of his DM and HTN, no mention of DM or HTN complications, and also recommended to continue CPAP use for OSA.  His most recent laboratory work in May 2016 revealed normal kidney function.  The examiner indicated that, per the medical reference UpToDate, the most common risk factors for type II DM in the U.S. are hereditary, obesity, decreased physical activity, and increasing age.  HTN itself is not known to cause DM.  The examiner noted that some antihypertensive medications such as beta blockers can sometimes aggravate DM, but the Veteran had not used beta blocker medications in the years leading up to his DM diagnosis, and though he is currently on a beta blocker his DM II is well controlled and no DM complications using a single oral agent; thus, suggesting no aggravation by the beta blocker.  The examiner stated that, although OSA and DM may correlate together, this is not a proven cause-effect relationship, but most likely correlated because they share the common risk factors of obesity and increasing age.  Also, the Veteran's DM is well controlled without complications on a single medication despite also having OSA, suggesting no aggravation of DM II  by OSA.  

In conclusion, the examiner stated that, based on OSA not being a commonly accepted cause for DM II at that s time, and the Veteran's DM condition currently well controlled without complications on a single oral medication despite also having OSA, his opinion was that the Veteran's DM condition is less likely than not caused by or aggravated by his service-connected OSA condition.  He also concluded that based on HTN not being a commonly accepted cause for type II DM at this time, and that the Veteran was not on antihypertensive medications (such as beta blockers) that can sometimes aggravate DM prior to his diagnosis of DM, and the Veteran's DM being currently well controlled on a single oral medication despite currently taking a beta blocker medication for HTN, his opinion was that that the Veteran's DM condition is less likely than not caused or aggravated by his service-connected HTN.  

The Board notes, initially, that there is no actually no evidence or argument indicating that the diabetes mellitus was actually present in service or within the first post-service year, or that DM II is otherwise medically related to service.  As noted, the STRs reflect no complaints, findings or diagnosis relative to DM II, and the report of the Veteran's separation examination in September 1993 reflects  normal blood testing.  Post service, the objective evidence indicates that the Veteran's DM did not manifest until at least five years following service.  The earliest documented post-service clinical evidence of DM is in November 1999, at which time he received his DM II diagnosis.  Although the Veteran has indicated that was diagnosed with DM II in July 1998, even if true, this would still place the diagnosis of DM II well outside the one-year period for establish service connection for DM II on a presumptive basis. 

Moreover, with respect to whether there exists a medical nexus between the Veteran's DM II and service, the Board points out the only medical opinion on this point-that rendered by the November 2016 opinion provider and prior examiner-weighs against such a finding.  As noted, that opinion was based on consideration of, and is consistent with, other evidence of record, and is supported by clearly-stated rationale.  Significantly, as the Veteran has primarily alleged that the disability is related to his HTN and/or OSA, neither he nor his representative has  presented or identified any contrary medical evidence or opinion  that actually supports a medical relationship between his DM II and service.  

Furthermore, there are conflicting medical opinions of record with respect to whether the Veteran's diagnosed DM is related to service or his service-connected HTN and/or  OSA.  

The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See  Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri, 4 Vet. App. 467.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion)

In an August 2013 statement, a private sleep medicine specialist, Dr. C.S., opined that OSA may cause or exacerbate DM.  There was no specific explanation or rationale provided for this opinion.  

In January 2016, the Veteran submitted a letter from Dr. J.A.L., a medical director at a sleep center, who opined that there was a correlation between OSA and DM that was well proven.  He further reported that OSA is directly associated with changes to glucose metabolism during sleep and places patients at a much higher risk of the development of type II DM.  He did not provide the basis for the well proven correlation between OSA and DM.  

The Veteran did not submit any medical opinions from physicians indicating a correlation between HTN and DM.  

Contrary to the opinions submitted by Dr. C.S. and Dr. J.A.L., the November 2016 VA examiner provided an opinion with specific explanation and rationale as to why the Veteran's DM less likely than not was caused by or aggravated by his service-connected OSA and HTN.  The VA examiner based his rationale on a complete review of the records, including the opinions submitted by Dr. C.S. and Dr. J.A.L.  The VA examiner specifically explained why he came to his decision, and used medical references to describe his conclusion.  

Dr. C.S. and Dr. J.A.L.'s opinions are of little, if any, probative value because they are not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez, 22 Vet. App. at  304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Dr. C.S.'s opinion provided no reasoning; while Dr. J.A.L.'s opinion did not provide a specific and complete basis for his finding.  The Board also notes that Dr. C.S. is a sleep specialist and not a medical doctor.  Dr. J.A.L. knew of the Veteran's DM diagnosis as a result of the Veteran self-reporting, and did not review the Veteran's medical records prior to providing his opinion.  Thus, the November 2016 VA opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board finds that the November 2016 opinion is more probative than the opinions from Dr. C.S. and Dr. J.A.L. 

The Board acknowledges that the Veteran has submitted articles and medical literature pertaining to the general incidence of DM and hypertension and DM and OSA together.  The Board finds this evidence is of limited probative value.  In this regard, the Board notes that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998). 

The information provided by the Veteran consists of studies done on a small group of people to reveal a small statistical correlation between people who have HTN and incidence of DM, and suggesting that the likelihood of DM may increase when someone has health problems, one of which is HTN.  The November 2016 VA examiner addressed the correlation between HTN and DM and explained that this is not a proven cause-effect relationship, but most likely correlated because they share the common risk factors of obesity and increasing age.  One article addressed the use of beta-blockers and the incidence of DM.  However, this was addressed by the November 2016 VA examiner who specifically noted that the Veteran was not using beta-blockers in the years leading up to his DM diagnosis.  

Finally, while the Veteran has expressed his belief that his current DM II is related to his service-connected OSA and/or HTN, such assertions do not provide persuasive support for the claims.  While he is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether there exists a medical relationship s between his DM II and either service or any other disability, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

For all the foregoing reasons, the Board finds that service connection for DM II, to include on a secondary basis, must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for DM II, to include as secondary to service-connected disability(ies), is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


